Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



ARIA EMMA WEBER,


                                    Appellant,

v.

TENET HOSPITALS LIMITED, 
A TEXAS LIMITED PARTNERSHIP
D/B/A PROVIDENCE MEMORIAL
HOSPITAL,

                                    Appellee.                   

§
 
§
 
§
 
§
 
§

§

 §

No. 08-06-00204-CV

Appeal from
327th District Court

of El Paso County, Texas

(TC # 2006-3508)




MEMORANDUM OPINION


	Pending before the Court is the parties' joint motion to dismiss the appeal with prejudice
pursuant to Tex.R.App.P. 42.1 because the parties have settled all matters in controversy.  We grant
the motion and dismiss the appeal with prejudice.  Pursuant to the parties' agreement, we assess
costs against the party incurring same.  See Tex.R.App.P. 42.1(d).

April 19, 2007					 
							ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Carr, JJ.
Chew, C.J., not participating